NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA DEL SOCORRO ZERTUCHE-                     No.    14-72101
MORENO,
                                                Agency No. A096-211-060
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 16, 2017**
                               San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HUCK,*** District
Judge.

      Petitioner Maria Del Socorro Zertuche-Moreno (“Zertuche-Moreno”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul C. Huck, United States District Judge for the
Southern District of Florida, sitting by designation.
petitions for review of a June 13, 2014 Board of Immigration Appeals (“BIA”)

order denying her motion to reopen removal proceedings as untimely. See 8

C.F.R. § 1003.2(c)(2). We have jurisdiction under 8 U.S.C. § 1252(b) and review

for an abuse of discretion. Shouchen Yang v. Lynch, 822 F.3d 504, 508 (9th Cir.

2016). We deny Zertuche-Moreno’s petition for review.

      Zertuche-Moreno argues that the BIA applied the wrong legal standard and

failed to recognize that she presented sufficient evidence to qualify for the changed

country conditions exception described in 8 C.F.R. § 1003.2(c)(3)(ii). We

disagree, and conclude that the BIA properly denied Zertuche-Moreno’s motion

because she failed to present sufficient evidence to show “changed country

conditions” in Mexico and failed to show that the proffered evidence “was not

available and would not have been discovered or presented at the previous

proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii).

      Several of the exhibits attached to Zertuche-Moreno’s motion were

published before her hearing and were therefore “available” at that time. Id. The

remaining exhibits fail to demonstrate a material change in country conditions

because, although they include “troubling accounts of violence and kidnaping in

Mexico,” Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016), they do

not show that “circumstances have changed sufficiently [so that Zertuche-Moreno]

now has a well-founded fear of future persecution,” Malty v. Ashcroft, 381 F.3d


                                          2
942, 945 (9th Cir. 2004). The BIA did not abuse its discretion by denying

Zertuche-Moreno’s motion to reopen.

      PETITION FOR REVIEW DENIED.




                                        3